       Case 2:20-cv-01840-WBV-DPC Document 24 Filed 09/15/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 KEVIN LOUVIERE                                                            CIVIL ACTION

 VERSUS                                                                    NO. 20-1840

 JAMES B. CLAPP, II                                       SECTION: D (2)
                               SCHEDULING CONFERENCE NOTICE

         A call-in telephone scheduling conference is set in this matter for October 2, 2020 at 9:00
a.m., for the purpose of scheduling a pre-trial conference and trial on the merits and for a discussion of
the status and discovery cut-off dates.

        Please follow these instructions to participate in the telephone conference

        1.      Call Toll Free: 877-873-8018
        2.      Enter the Access Code -- 8452689 -- followed by the # key.
        3.      The system will ask if you're joining as the host or to otherwise press the # key; please
                press the # key. (At this point you will be placed on hold until the conference is
                activated.)
        4.      You will be alerted once the call is activated and prompted to enter the Participant
                Security Code – 201840-- followed by the # key.

This conference will be activated at 8:55 a.m. Please make sure you have dialed in by this time as roll
will be taken before the conference begins.

         TRIAL COUNSEL are to participate in this conference. A paralegal or secretary may not be
substituted. If, however, you are unable for good cause to do so, another attorney in your firm may
participate if acquainted with all details of the case and authorized to enter into any necessary agreements.
If, for good cause, neither is possible, you must file a Motion and Order to Continue at least one day prior
to the above date.

        Counsel adding new parties subsequent to the mailing of this notice shall notify such new party to
participate as required by this notice.

        Counsel are to comply with the discovery disclosure requirements of F.R.C.P. 26(a)(1), 26(f) and
Local Rule 26 and the corporate disclosure requirements of F.R.C.P. 7.1. Counsel are to be prepared to
answer the following questions concerning disclosure:
1.      Have all parties completed your Rule 26(a)(1) mandatory initial disclosures?
2.      Have all parties stipulated that initial disclosures under Rule 26(a)(1) will not be made in this
        case?
3.      Do any of the parties object to making Rule 26(a)(1) initial disclosures in this case?
4.      Have the corporate parties filed their corporate disclosure statements?

         Typically, discovery will not be stayed pending the Court’s ruling on motions (even motions to
dismiss or motions to remand). Claims are pending until they are dismissed, and therefore, they are
subject to disclosure and discovery.

ISSUED BY: Melissa Verdun, Case Manager
           melissa_verdun@laed.uscourts.gov
